Case 4:19-cv-00265-ALM Document 3 Filed 04/10/19 Page 1 of 18 PageID #: 36




                                                                      Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page2 2ofof1818PageID
                                                                      PageID#:#:1037




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page3 3ofof1818PageID
                                                                      PageID#:#:1138




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page4 4ofof1818PageID
                                                                      PageID#:#:1239




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page5 5ofof1818PageID
                                                                      PageID#:#:1340




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page6 6ofof1818PageID
                                                                      PageID#:#:1441




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page7 7ofof1818PageID
                                                                      PageID#:#:1542




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page8 8ofof1818PageID
                                                                      PageID#:#:1643




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page9 9ofof1818PageID
                                                                      PageID#:#:1744




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page1010ofof1818PageID
                                                                       PageID#:#:1845




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page1111ofof1818PageID
                                                                       PageID#:#:1946




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page1212ofof1818PageID
                                                                       PageID#:#:2047




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page1313ofof1818PageID
                                                                       PageID#:#:2148




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page1414ofof1818PageID
                                                                       PageID#:#:2249




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page1515ofof1818PageID
                                                                       PageID#:#:2350




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page1616ofof1818PageID
                                                                       PageID#:#:2451




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page1717ofof1818PageID
                                                                       PageID#:#:2552




                                                                               Exhibit C
Case
 Case4:19-cv-00265-ALM
       4:19-cv-00265 Document
                        Document
                              1-4 3 Filed
                                      Filed04/10/19
                                            04/10/19 Page
                                                      Page1818ofof1818PageID
                                                                       PageID#:#:2653




                                                                               Exhibit C
